184 F.2d 375
PHILADELPHIA WORKINGMEN'S SAVING LOAN & BUILDING ASSOCIATION, a Pennsylvania Corporation, Appellant,v.ALBERT M. GREENFIELD & CO., a Delaware Corporation.
No. 10196.
United States Court of Appeals Third Circuit.
Argued October 2, 1950.
Decided October 6, 1950.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Thomas J. Clary, J.
See also 9 F.R.D. 71.
Hymen Schwartz, Philadelphia, Pa., for appellant.
Jerome L. Markovitz, Philadelphia, Pa., for appellee.
Before ALBERT LEE STEPHENS, GOODRICH and STALEY, Circuit Judges.
PER CURIAM.


1
The motion of the appellant to dismiss the appeal is granted with costs to the appellee. The Court has examined the record and finds no merit in the appeal so that the request of one of the liquidating trustees of the appellant for further time has no merit and will not be granted.